       Case 3:19-cv-00282-HTW-FKB Document 14 Filed 07/07/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 JAKE BIAS, a/k/a JAKE JEROME BIAS,
 #166407                                                                        PETITIONER

 vs.                                          CIVIL ACTION No. 3:19-CV-282-HTW-FKB

 LAMAR SHAW, WARDEN                                                           RESPONDENT


                ORDER ADOPTING REPORT AND RECOMMENDATION


       BEFORE THIS COURT is the Report and Recommendation of the United States

Magistrate Judge F. Keith Ball, [Docket no. 13], which was entered on January 29, 2020.

Petitioner did not file any objection to the Magistrate Judge’s Report and Recommendation, having

been notified of his right to do so.

       After examining the record evidence in this case the Magistrate Judge recommended: that

the Respondent’s Motion to Dismiss [doc. no. 9] should be granted and the Petition for Writ of

Habeas Corpus should be dismissed.

       This Court has reviewed the Report and Recommendation of the Magistrate Judge, as well

as the court filings and the relevant law, and concludes that the findings in the Report and

Recommendation [doc. no. 13] should be and are hereby adopted as this Court’s own.          This

court grants Respondent’s Motion to Dismiss [doc. no. 9]. Accordingly, this court dismisses this

Habeas Corpus Petition with prejudice. A separate Final Judgment will issue on this date.

       SO ORDERED AND ADJUDGED, this the 7th day of July, 2020.


                                            s/ HENRY T. WINGATE
                                            UNITED STATES DISTRICT JUDGE




                                               1
